             Case 8:19-bk-02778-RCT          Doc 15     Filed 06/11/19      Page 1 of 2



                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION
                                   www.flmb.uscourts.gov

In re:                                                          Case No. 8:19-bk-02778-RCT
                                                                Chapter 7
Patrick McKendry
Gabrielle Chironna

      Debtors.
__________________________/

            (Amended) TRUSTEE’S MOTION TO DISMISS CHAPTER 7 CASE
                          [Amended to correct time of hearing]

                                     NOTICE OF HEARING

          A PRELIMINARY HEARING in this case will be held on JULY 16, 2019 at
  10:00 a.m. in Courtroom 9B, Sam M. Gibbons United States Courthouse, 801 N. Florida
  Ave., Tampa, FL, 33602, before the Honorable Roberta A. Colton, United States
  Bankruptcy Judge, to consider this matter and transact such other business that may come
  before the Court.

         1. The hearing may be continued upon announcement made in open Court without
            further notice.
         2. Appropriate Attire. You are reminded that Local Rule 5072−1(b)(17) requires that
            all persons appearing in Court should dress in business attire consistent with their
            financial abilities. Shorts, sandals, shirts without collars, including tee shirts and
            tank tops, are not acceptable.
         3. Avoid delays at Courthouse security checkpoints. You are reminded that Local
            Rule 5073−1 restricts the entry of cellular telephones and, except in Orlando,
            computers into the Courthouse absent a specific order of authorization issued
            beforehand by the presiding judge. Due to heightened security procedures, persons
            must present photo identification to enter the Courthouse.


      COMES NOW, Carolyn R. Chaney, Trustee in the above case, files this Motion to
Dismiss Chapter 7 Case and in support thereof states:

      1.      The Debtors filed a Petition for Relief under Chapter 7 of the Bankruptcy Code
on March 28, 2019 and Carolyn R. Chaney was appointed as Chapter 7 Trustee.

        2.    The first meeting of creditors was scheduled for May 2, 2019 at 2:30 p.m. The
meeting was re-scheduled and continued upon request of Debtors’ counsel. The meeting was
continued to May 9, 2019 at 1:00 p.m. The Debtors appeared and the 341 meeting was held
and continued to May 30, 2019 at 12:30 p.m. for the Debtors to produce proof of social
security number and several additional documents requested by the Trustee.
          Case 8:19-bk-02778-RCT          Doc 15     Filed 06/11/19     Page 2 of 2




       3.     At the continued meeting on May 30, 2019, attorney for Debtors appeared,
along with counsel Bloodworth Law, PLLC, appearing on behalf of a judgment creditor;
however, the Debtors did not appear.

       4.       The Debtors have failed to cooperate with the Trustee as necessary to enable
the Trustee to perform her duties.

        5.     The Debtors have failed to provide the Trustee with documents, records and
papers to enable the Trustee to perform her duties.

        6.    The Debtors have failed to submit to and complete their examination under Sec.
341 of the Bankruptcy Code.

       7.       The Debtors have failed to comply with their statutory duties and obligations to
continue in this Chapter 7 bankruptcy case.

           Based on the facts outlined above, the Trustee respectfully requests the entry of an
Order Granting the Trustee’s Motion to Dismiss Chapter 7 Case and for such other and further
relief as this Court deems just.

       DATED: June 11, 2019.                         /s/Carolyn R. Chaney, Trustee
                                                     Post Office Box 530248
                                                     St. Petersburg, FL 33747-0248
                                                     Telephone: (727) 864-9851
                                                     Email: carolyn.chaney@earthlink.net


                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished
by electronic or U.S. Mail delivery on June 11, 2019, to:

Office of U.S. Trustee at USTPRegion21.TP.ECF@USDOJ.GOV

Debtors: Patrick McKendry and Gabrielle Chironna, 2501 Culbreath Cove Court, Valrico, FL
33596 (by regular and certified mail); Certified Mail #7002 2030 0000 7337 7162

Attorney for Debtors: Jay M. Weller, Esquire, 25400 US Highway 19 North, Suite 215,
Clearwater, FL 33763; Email: azadar@wellerlegalgroup.com

J. Kemp Brinson, Esquire, Bloodworth Law, PLLC, 224 E. Marks Street, Orlando, FL 32806;
Email: KBrinson@lawyerfightsforyou.com.


                                                     /s/Carolyn R. Chaney, Trustee
